Title: General Orders, 4 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday Feby 4th 1780
            Parole Holland—  C. Signs Hanau. Hague.
          
          By a General Court Martial held in Garrison at Philadelphia by order of Brigadier General Woodford the 5th of January 1780—Colonel Neville President—Thomas Warren of the Invalid Corps was tried for “Leaving his post when centinel and for theft”—found guilty of a breach of section 13th article the 6th of the Articles of War of the United States of America and sentenced to suffer death.
          The Commander in Chief approves the sentence and orders it to be executed—The Prisoner is to suffer according to the sentence awarded against him by being shot to death on the 10th day of February instant.
        